USCA4 Appeal: 22-1906      Doc: 6        Filed: 12/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1906


        MAI CHAPPEL,

                            Plaintiff - Appellant,

                     v.

        SPIVEY SHELTON; SARAH SPIVEY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:22-cv-00174-MSD-LRL)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed as modified by unpublished per curiam opinion.


        Mai Chappel, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1906         Doc: 6       Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Mai Chappel appeals the district court’s order dismissing her civil complaint for

        lack of subject matter jurisdiction. On appeal, we confine our review to the issues raised

        in the informal brief. See 4th Cir. R. 34(b). Because Chappel’s informal brief does not

        challenge the basis for the district court’s disposition, she has forfeited appellate review of

        the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). We therefore modify the district court’s dismissal order

        to reflect that the dismissal is without prejudice, and we affirm the dismissal as modified.

        See 28 U.S.C. § 2106; Ali v. Hogan, 26 F.4th 587, 600 (4th Cir. 2022) (explaining that

        dismissal for lack of subject matter jurisdiction must be without prejudice).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                        AFFIRMED AS MODIFIED




                                                      2